Supreme Court of the United States
                                Office of the Clerk
                         Washington, DC 20543-0001
                                                                   Scott S. Harris
                                                                   Clerk of the Court
                                                                   (202) 479-3011
                                       May 31, 2016


                                                                         RECEIVED IN
Clerk
                                                                   COURT OF CRIMINAL APPEALS
Court of Criminal Appeals of Texas
P.O. Box 12308                                                               JUN 03 2016
Capitol Station
Austin, TX 78711
                                                                      AbilAeoata.CtefV

        Re:   Kassan Khalid Morgan
              v. William Stephens, Director, Texas Department of Criminal
              Justice, Correctional Institutions Division
              No. 15-9540
              (Your No. WR-64, 771-05)


Dear Clerk:


      The petition for a writ of certiorari in the above entitled case was filed on May
25, 2016 and placed on the docket May 31, 2016 as No. 15-9540.




                                          Sincerely,

                                          Scott S. Harris, Clerk

                                          by

                                          Redmond K. Barnes
                                          Case Analyst